IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-83,981-01 and WR-83,981-02


                 EX PARTE ANNA MERCEDEZ GUTIERREZ, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. 08-01-00886-CR(1) AND 08-01-00889-CR(1)
         IN THE 410TH DISTRICT COURT FROM MONTGOMERY COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery in cause number 08-01-00886-CR and aggravated robbery and aggravated assault on a public

servant in cause number 08-01-00889-CR. She was sentenced to concurrent terms of imprisonment.

       Applicant contends, inter alia, that she was denied her right to direct appeals. The State

agrees, and the trial court recommends granting relief. According to the consolidated appellate

decision, the appeals were dismissed because “The trial court entered certifications of the
                                                                                                      2

defendant’s right to appeal in which the court certified that these are plea-bargained cases and the

defendant has no right of appeal.” Gutierrez v. State, Nos. 09-08-00448-CR and 09-08-00449-CR

(Tex. App.—Beaumont Nov. 19, 2008) (not designated for publication). The trial court finds that

Applicant should receive late appeals because “The certifications of the right to appeal signed by the

Court on May 16, 2008, incorrectly stated that these were ‘plea-bargain case[s], and the defendant

has no right to appeal.’”

          Applicant is entitled to the opportunity to file out-of-time appeals of the judgments of

conviction in Cause Nos. 08-01-00886-CR and 08-01-00889-CR from the 410th District Court of

Montgomery County. Applicant is ordered returned to that time at which she may give written

notices of appeal so that she may then, with the aid of counsel, obtain meaningful appeals.

          Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentences had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute appeals, she must take affirmative steps

to file written notices of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469, 474 (Tex.

Crim. App. 1997).

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2016
                 3

Do not publish